Title: From Thomas Jefferson to William Short, 14 October 1825
From: Jefferson, Thomas
To: Short, William

Dear Sir  Monticello Oct. 14. 25.Your favor of Octob.—has been duly recieved. the information which I have given you from time to time has kept you truly informed of the state of our University. it behoves me then also to mention to you a serious incident which has just taken place there; and the rather as, of the thousand versions which will be given, not one will be true. my position enables me to say what is so, but with the most absolute concealment from whence it comes: regard to my own peace requiring that, except with friends whom I can trust, and wish to gratify with truth.The University had gone on with a degree of order and harmony which had strengthened the hope that much of self government might be trusted to the discretion of Students of the age of 16. and upwards, until the 1st instant. in the night of that day a party of 14. students, animated first with wine, masked themselves so as not to be known, and turned out on the lawn of the University, with no intention, it is believed, but of childish noise and uproar. two Professors hearing it, went out to see what was the matter. they were recieved with insult, and even brick bats were thrown at them. each of them siezed an offender, demanded their names (for they could not distinguish them under their disguise) but were refused, abused, and the culprits calling on their companions for a rescue, got loose and withdrew to their chambers. the Faculty of Professors met the next day, called the whole before them, and in an address, rather harsh, required them to denounce the offenders. they refused, answered the address in writing, and in the rudest terms, and charged the Professors themselves with false statements. 50 others, who were in their rooms, no way implicated in the riot, and knowing nothing about it, immediately signed the answer making common cause with the rioters, and declaring their belief of their assertions, in opposition to those of the Professors. the next day chanced to be that of the meeting of the Visitors. the Faculty sent a deputation to them, informing them of what had taken place. the Visitors called the whole body of Students before them, exhorted them to make known the persons masked, the innocent to aid the cause of order, by bearing witness to the truth, and the guilty to relieve their innocent brethren from censures which they were conscious that themselves alone deserved. on this the 14. maskers stepped forward, and avowed themselves the persons guilty of whatever had passed, but denying that any trepass had been committed. they were desired to appear before the Faculty which they did. on the evidence resulting from this enquiry, three, the most culpable, were expelled, one of them moreover presented by the grand jury for civil punishment. (for it happened that the district court was then about to meet.) the eleven other Maskers were sentenced to suspensions or reprimands, and the 50, who had so gratuitously obtruded their names into the offensive paper, retracted them, and so the matter ended.The circumstances of this transaction enabled the Visitors to add much to the strictness of their system, as yet new. the Students have returned into perfect order, under a salutary conviction they had not before felt, that the laws will in future be rigorously enforced; and the institution is strengthened by the firmness manifested by it’s authorities on the occasion. it cannot however be expected that all irregularities can be made to cease at once. but from the vigilance of the Faculty, and energy of the civil power, their restraint  may very soon become satisfactory. it is not percieved that this riot has been more serious than has been experienced by other seminaries. but whether more so or less, the exact truth should be told, and the institution be known to the public, as neither better nor worse than it really is.The affair of Georgia and the Creeks is most scandalous, and I feel myself committed in it by the many and strong assurances I had given them in speeches, the encoragements to build, inclose, and cultivate their lands, pass laws of inheritance and police Etc. and to the Cherokees particularly I had recommended to prepare their minds for an incorporation into the state in which they are, and expressed hopes of seeing some of their chiefs chosen by themselves into the legislature.Segur’s account of the last Russian campaign I have read. tragical as it is, it is impossible not to confide in it. Gourgaud’s contradictions I have not yet met with. have you seen Lingard’s history of England? the most lying compilation of Monkish stuff I have ever seen.I had got sensibly better in the complaint with which I am afflicted insomuch as to be able to ride 2. or 3. miles a day, in a carriage and on our level Roundabouts. but going backwards and forwards on the rough roads to the University for five days successively, on account of the late commotions there, has brought on me again a great degree of sufferance, which some days of rest and recumbence will, I hope relieve. but in truth age, ill health, loss of memory, of hearing, and debility render me no longer able to meet the labors and duties incumbent on me, on the part of that institution. within a year or two more I trust it will be able to stand on it’s own legs. ever & affectly yoursTh: Jefferson 